Citation Nr: 1300201	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  07-24 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's lumbar paravertebral fibromyositis with degenerative joint disease for the period prior to February 18, 2011.  

2.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's lumbar paravertebral fibromyositis with degenerative joint disease for the period on and after February 18, 2011.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left hip total hip replacement residuals and left hip degenerative joint disease for the period prior to December 13, 1999.  

4.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's left hip total hip replacement residuals and left hip degenerative joint disease for the period from April 1, 2001, to February 17, 2011.  

5.  Entitlement to a disability evaluation in excess of 90 percent for the Veteran's left hip total hip replacement residuals and left hip degenerative joint disease for the period on and after February 18, 2011.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1956 to August 1958.  

In October 2006, the Board of Veterans' Appeals (Board) granted service connection for a lower back disorder with left hip degenerative joint disease.  This matter came before the Board on appeal from an October 2006 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which effectuated the Board's decision; established service connection for lumbar paravertebral fibromyositis with degenerative joint disease; assigned a 20 percent evaluation for that disability; effectuated the award as of September 25, 1995; established service connection for left total hip replacement residuals and left hip degenerative joint disease; and assigned a 10 percent evaluation for the period from September 25, 1995, to December 12, 1999, a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a December 13, 1999, left total hip replacement for the period from December 13, 1999, to March 31, 2000, a 100 percent schedular evaluation for the period from April 1, 2000, to March 31, 2001, and a 30 percent evaluation for the period on and after April 1, 2001, for that disability.  In May 2007, the Veteran denied service connection for left femoral neck capital fracture residuals.  In October 2007, the Veteran denied a total rating for compensation purposes based on individual unemployability (TDIU).  In October 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In May 2012, the Appeals Management Center (AMC), in pertinent part, granted service connection for left femoral neck capital fracture residuals; assigned a noncompensable evaluation for that disability; effectuated the award as of January 18, 2007; established service connection for right lower extremity and left lower extremity peripheral neuritis secondary to the Veteran's lumbar spine disability; assigned 10 percent evaluations for those disabilities; effectuated those awards as of February 18, 2011; increased the evaluation for his lumbar paravertebral fibromyositis with degenerative joint disease from 20 to 40 percent for the period on and after February 18, 2011; increased the evaluation for his left total hip replacement residuals and degenerative joint disease from 30 to 50 percent for the period from April 1, 2001, to February 17, 2011, and from 50 to 90 percent for the period on and after February 18, 2011; granted a TDIU; and effectuated that award as of April 1, 2001.  In July 2012, the Board advanced the Veteran's appeal on the docket on its own motion.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The issue of the evaluation of the Veteran's left hip disability is REMANDED to the RO via the AMC, in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACTS

1.  Prior to February 18, 2011, the Veteran's lumbar spine disability was objectively manifested by no more than chronic low back pain; lumbar paravertebral muscle tenderness; a range of motion of flexion to 50 degrees which was "painful in last 20 and with "functional loss of 40 due to pain;" extension to 30 degrees which was "painful in last 5 and with "functional loss of 15 due to pain;" right and left lateral flexion to 10 degrees which was "painful in last 5 and with "functional loss of 20 due to pain;" and bilateral rotation to 20 degrees which was "painful in last 10 and with "functional loss of 10 due to pain;" and an inability to repetitively flex the lumbar spine due to pain.  

2.  On and after February 18, 2011, the Veteran's lumbar spine disabilities have been objectively shown to be manifested by no more than chronic lumbar spine pain; lumbar flattening; lumbar paravertebral muscle tenderness on palpation; and a range of motion of flexion to 35 degrees with pain, extension to 10 degrees with pain, right lateral flexion to 10 degrees with pain, left lateral extension to 12 degrees with pain, and bilateral lateral rotation to 10 degrees with pain; and a reduced range of motion on repetitive motion due to pain.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for the Veteran's lumbar paravertebral fibromyositis with degenerative joint disease for the period prior to February 18, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5021 (2012).  

2.  The criteria for an evaluation in excess of 40 percent evaluation for the Veteran's lumbar paravertebral fibromyositis with degenerative joint disease for the period on and after February 18, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5021 (2012).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  VA has issued several VCAA notices to the Veteran addressing the issue of the evaluation of his lumbar spine disabilities which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The Veteran's claims were readjudicated in the July 2007 statement of the case (SOC) and the multiple supplemental statements of the case (SSOC) issued to the Veteran.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Board remanded the Veteran's appeal to the RO for additional action including a VA spinal evaluation.  The Veteran was afforded a February 2011 VA examination for compensation purposes.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2011 examination report reflects that all relevant testing was performed.  The examiner noted reviewing the record and provided the requested opinion.  The Board finds that there has been substantial compliance with its October 2010 remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268(1998)).  
The Veteran requested a hearing before a Veterans Law Judge.  In August 2009, the Veteran withdrew his hearing request.  

All identified and available relevant documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2012).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  


II.  Historical Review

In October 2006, the Board granted service connection for a lower back disorder with left hip degenerative joint disease.  In October 2006, the Veteran established service connection for lumbar paravertebral fibromyositis with degenerative joint disease; assigned a 20 percent evaluation for that disability; and effectuated the award as of September 25, 1995.  

In May 2012, the AMC established service connection for right lower extremity and left lower extremity peripheral neuritis secondary to the Veteran's service-connected lumbar disabilities; assigned 10 percent evaluations for those disabilities; effectuated those awards as of February 18, 2011; increased the evaluation for his lumbar paravertebral fibromyositis with degenerative joint disease from 20 to 40 percent for the period on and after February 18, 2011; granted a TDIU; and effectuated that award as of April 1, 2001.  


III.  Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  The rating schedule does not specifically address paravertebral fibromyositis.  In such situations, it is permissible to evaluate the Veteran's service-connected disability under provisions of the schedule which pertain to a closely-related disease or injury which is analogous in terms of the function affected, anatomical localization and symptomatology.  38 C.F.R. § 4.20 (2012).  The Board finds that fibromyositis is most closely analogous to myositis in terms of their resulting disability pictures.  

Myositis is to be evaluated as degenerative arthritis on the basis of limitation of motion of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5021 (2012).  Degenerative arthritis (degenerative joint disease) established by X-ray findings will be rated on the basis of limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  

On and before September 25, 2003, the rating schedule directed that slight limitation of motion of the lumbar segment of the spine warranted a 10 percent evaluation.  A 20 percent evaluation required moderate limitation of motion.  A 40 percent evaluation required severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Code 5292 (2003).  Ankylosis of the lumbar spine was rated at 40 percent when in a favorable position and 50 percent when in an unfavorable position.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).  

On September 26, 2003, the Secretary of the VA amended the portions of the Schedule for Rating Disabilities applicable to lumbar spine limitation of motion, and other spinal and back disorders.  Under the amended rating schedule, lumbar spine limitation of motion is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  

The General Rating Formula for Diseases and Injuries of the Spine directs that a 10 percent evaluation is warranted where there is either forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires either forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine. A 40 percent evaluation will be assigned for either unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (2012).  

The Court had clarified that "where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should ... apply unless Congress provided otherwise or permitted the Secretary ... to do otherwise and the Secretary did so."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. Derwinski, 1 Vet. App. 103, 109 (1990).  

In a precedent opinion dated April 10, 2000, the General Counsel of VA concluded that when a provision of the rating schedule is amended while a claim for an increased evaluation under that provision is pending, the Board should first determine whether the amended regulation is more favorable to the Veteran.  If so, the retroactive application of the amended regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) which provides that VA may award an increased evaluation based on a change in the regulation retroactive to, but no earlier than, the effective date of the amended regulation.  In such situations, the Board should apply the prior version of the regulation for the period prior to the amendment and utilize the amended regulation for the period on and after the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

The Board finds the provisions of 38 C.F.R. § 4.71a (2003) to be more favorable to the Veteran than the amended version of 38 C.F.R. § 4.71a as they require less specific symptoms and are more general.  Therefore, the Board will review the Veteran's entitlement to an increased evaluation under 38 C.F.R. 38 U.S.C.A. § 4.71a, Diagnostic Code 5292, (2003). VAOPGPREC 3-2000.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  

A.  Period Prior to February 18, 2011

A November 1997 written statement from C. Rodriguez-Mateo, M.D., reports that the Veteran was seen approximately twice a month for severe chronic muscle pain.  The doctor noted that the Veteran used a "quadracane" to walk.  

An October 2001 VA treatment record states that the Veteran complained of radiating low back pain.  A December 2003 VA treatment record conveys that the Veteran complained of low back pain.  The Veteran was noted to have his "range of motion intact."  A May 2004 VA treatment record notes that the Veteran complained of low back pain which was reproducible on straight leg raising.  

In his November 2006 notice of disagreement (NOD), the Veteran asserted that his service-connected disabilities rendered him unemployable.  

At a March 2007 VA examination for compensation purposes, the Veteran complained of chronic lumbar spine pain.  He reported that he had not worked for 15 years due to his service-connected left hip and lumbar spine disabilities.  On examination of the lumbar spine, the Veteran exhibited a range of motion of flexion to 50 degrees which was "painful in last 20 and with "functional loss of 40 due to pain;" extension to 30 degrees which was "painful in last 5 and with "functional loss of 15 due to pain;" right and left lateral flexion to 10 degrees which was "painful in last 5 and with "functional loss of 20 due to pain;" and bilateral rotation to 20 degrees which was "painful in last 10 and with "functional loss of 10 due to pain;" and an inability to repetitively flex the lumbar spine due to pain.  Additionally, the examiner observed that the Veteran exhibited lumbar paravertebral muscle tenderness and "decreased pinprick in both feet and legs without any dermatomes."  The Veteran was diagnosed with lumbar spine degenerative joint disease.  The examiner stated that the Veteran did not have degenerative disc disease.  

A September 2007 written statement from E. Paez, D.C., relates that the Veteran was involved in a July 2007 motor vehicle accident and experienced a subsequent increase in severity of his lumbar spine disability.  

A November 2010 VA treatment record states that the Veteran complained of left low back pain.  Treating VA medical personnel observed left sacroiliac tenderness suggestive of sacroiliitis.  

Prior to February 18, 2011, the Veteran's lumbar spine disability was objectively manifested by no more than chronic low back pain; lumbar paravertebral muscle tenderness; a range of motion of flexion to 50 degrees which was "painful in last 20 and with "functional loss of 40 due to pain;" extension to 30 degrees which was "painful in last 5 and with "functional loss of 15 due to pain;" right and left lateral flexion to 10 degrees which was "painful in last 5 and with "functional loss of 20 due to pain;" and bilateral rotation to 20 degrees which was "painful in last 10 and with "functional loss of 10 due to pain;"and an inability to repetitively flex the lumbar spine due to pain.  The Veteran was diagnosed with lumbar spine degenerative joint disease.  The Veteran's lumbar spine disability picture encompassed severe lumbar spine functional limitation of motion clearly meriting a 40 percent evaluation under Diagnostic Code 5292.  

In the absence of objective findings such as ankylosis of the spine, the Board finds that a 40 percent evaluation and no higher is warranted for the Veteran's lumbar paravertebral fibromyositis with degenerative joint disease at any point during the relevant period of time.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021 (2012); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board observes that separate compensable evaluations have been assigned for the Veteran's bilateral lower extremity neurological disabilities associated with his lumbar spine disabilities and a TDIU has been granted due to the vocational impairment associated with his service-connected disabilities.  The Veteran has not submitted a NOD with either the assigned evaluations; the TDIU; or the effective dates of those awards.  Therefore, the issues are not on appeal and will not therefore be discussed in this decision.  

B.  Period on and after February 18, 2011

At a February 18, 2011, VA examination for compensation purposes, the Veteran complained of chronic low back pain.  On examination of the lumbar spine, the Veteran exhibited lumbar flattening; lumbar paravertebral muscle tenderness on palpation; and a range of motion of flexion to 35 degrees with pain, extension to 10 degrees with pain, right lateral flexion to 10 degrees with pain, left lateral extension to 12 degrees with pain, and bilateral lateral rotation to 10 degrees with pain; and a reduced range of motion due to pain on repetitive.  The Veteran was diagnosed with grade I L4-5 anterolisthesis with associated spondylosis and discogenic disease; lumbar neurogenic claudication; and lumbar paravertebral myositis.  The Veteran's service-connected lumbar spine disability was determined to severely limit the Veteran's ability to perform his activities of daily living.  The examiner commented further that the Veteran's bladder incontinence was related to his nonservice-connected prostate cancer residuals and not his service-connected disability.  

On and after February 18, 2011, the Veteran's lumbar spine disabilities have been objectively shown to be manifested by no more than chronic lumbar spine pain; lumbar flattening; lumbar paravertebral muscle tenderness on palpation; and a range of motion of flexion to 35 degrees with pain, extension to 10 degrees with pain, right lateral flexion to 10 degrees with pain, left lateral extension to 12 degrees with pain, and bilateral lateral rotation to 10 degrees with pain; and a reduced range of motion due to pain on repetitive.  The Veteran's service-connected lumbar spine disabilities have been determined to severely limit his ability to perform his activities of daily living.  In the absence of objective findings such as ankylosis of the spine, the Board finds that a 40 percent evaluation and no higher is warranted for the Veteran's lumbar paravertebral fibromyositis with degenerative joint disease at any point during the relevant period of time.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021 (2012); Hart v. Mansfield, 21 Vet. App. 505 (2007).  


III.  Extraschedular Evaluations 

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to extra-schedular evaluations for his service-connected lumbar spine disabilities under 38 C.F.R. § 3.321(b)(1) (2012).  The Court has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation.  Thun v. Peake, 22 Vet App 111 (2008).  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disabilities with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) and 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021 (2012) reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  Therefore, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2012) is not warranted.  


ORDER

A 40 percent evaluation for the Veteran's lumbar paravertebral fibromyositis with degenerative joint disease for the period prior to February 18, 2011, is granted, subject to the law and regulations governing the award of monetary benefits.  

An evaluation in excess of 40 percent evaluation for the Veteran's lumbar paravertebral fibromyositis with degenerative joint disease for the period on and after February 18, 2011, is denied.  


REMAND

The Veteran asserts that increased evaluations are warranted for his left hip disability for the periods prior to and after his total hip replacement.  A May 1999 VA treatment record states that the Veteran underwent an April 1999 private X-ray study and an associated private orthopedic consultation which "resulted in [the Veteran's] conviction that he should have joint replacement."  Clinical documentation of the cited private treatment is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his left hip disability between September 25, 1995, and December 12, 1999, and after February 18, 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after February 2011.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


